Mr. Chief Justice HARNSBERGER
delivered the opinion of the court.
Arnold appeals from a judgment against him and in favor of Gibson in the sum of $475 and costs in an action upon contract for the recovery of rental use of Gibson’s equipment by Arnold.
The evidence sufficiently shows (1) that Gibson owned a dirt-moving equipment; (2) the parties agreed that Gibson would take his equipment to the site of Arnold’s drilling operation for Arnold’s and his employees’ use; (3) both parties knew the going rate for rental use of that type of equipment was $50 per day; (4) Arnold kept the equipment for ten days; and (5) Arnold paid Gibson $25. Trial was to the court and judgment was given in favor of Gibson for $475 and costs.
Although a number of extraneous matters were injected into this appeal, the above statement of the substantial evidence is sufficient to justify the judgment given by the trial court. In consequence the judgment of the district court is affirmed.
Affirmed.